Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Application Status
In response to Non-Final Office Action mailed on 06/04/2020, applicants’ response dated 11/04/2020 is acknowledged; in said response applicants’ have amended claims 35, 50, 61 and 66 and canceled claims 36-42, 44, 48, 49, 51-54, 56-58 and 63-65. Thus, amended claims 35, 43, 45-47, 50, 55, 59-62 and 66 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
RE: Priority
Acknowledgment is made of applicants’ claim for the benefit of a prior-filed applications under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a DIV of 13/481,260 filed on 05/25/2012 now ABN, which claims benefit of priority under 35 U.S.C. 119(e) to the US Provisional Application: 61/490,869 filed on 05/27/2011. However, please note that the instant claims are only granted the priority date of 13/481,260 filed on 05/25/2012 now ABN; examiner takes the position that the subject-matter of amended claims 35, 43-47, 50, 55, 59-62 and 66, and the recited limitations in claims 35, 43-47, 50, 55, 59-62 and 66 is not supported by US Provisional Application: 61/490,869 filed on 05/27/2011 for the following reasons: There is no support for “Interleukin 2 (IL-2)” and additionally no support for “wherein said IL-2 comprises only one cysteine residue which comprises an accessible sulfhydryl group …” in US Provisional Application: 61/490,869 filed on 05/27/2011.  
New-Claims Objections
Necessitated by claim amendments
I. Claim 35 and claims 43, 45-47, 50, 55, 59-62 and 66 depending therefrom are objected, due to the following informality: Claim 35 contains abbreviation; PSA and MAL group in the claim. Examiner suggests at least in the first recitation of the abbreviation, expanding them to recite the full forms of what the abbreviation stands for. Appropriate correction is required. For examination purposes claim 35 is interpreted as polysialic acid (PSA) and maleimide (MAL) group. Correction is required.
II. Claims 43, 55 and 59-62 are objected, due to the following informality: Claims 43, 55 and 59-62 recite “therapeutic protein” and there is insufficient antecedent basis, as claim 35 (from which claims 43, 55 and 59-62 depend from) is limited to “interleukin 2” and not “therapeutic protein”; for claim language consistency examiner suggests amending 43, 55 and 59-62 to recite “interleukin 2”. Correction is required.
III. Claim 45 is objected, due to the following informality: Claim 45 depends from cancelled claim 44. Correction is required.
IV. Claim 61 is objected, due to the following informality: Claim 61 continues to recite “PAS” and is typographical error. Correction is required.
New-Claim Rejections: 35 USC § 112, second-paragraph
Necessitated by claim amendments
The following is a quotation of the second paragraph of 35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claims 43, 55 and 59-62 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 43, 55 and 59-62 (said rejected claims depend from claim 35) recite “therapeutic protein”. However, claim 35 is directed to and limited to “interleukin 2”. Therefore, there is insufficient antecedent basis for this limitation “therapeutic protein” in the claims 43, 55 and 59-62 and in fact broadens the scope of the dependent claims. Clarification and correction is required. 
New-Claim rejections: 35 U.S.C. 112, fourth-paragraph
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 45 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 45 depends from “… claim 44 …” and claim 44 is cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Clarification and correction required.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35, 43, 45-47, 50, 55, 59-62 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al., (US 8,299,015; prior publication US 2010/0016217 A1 dated 01/21/2010) and further in view of Liang et al., (The J. Biol. Chem., 1986, Vol. 261(1): 334-337).
Regarding claims 35, 43, 45-47, 50, 55, 59-62 and 66, Jain et al., (US 8,299,015; prior publication US 2010/0016217 A1 dated 01/21/2010) teach polysialic acid (PSA) conjugated therapeutic protein as exemplified by granulocyte colony-stimulating factor having improved stability, half-life, solubility, pharmacokinetics and pharmacodynamics  (GCSF; see Abstract; col. 1, lines 13-16; col. 2 lines 11-19; and entire document); in said reference method PSA is conjugated to GCSF employing thiol reductant cyanoborohydride (NaCNBH3; see Fig. 2; col. 17, lines 10-55); said PSA comprising wide-spread molecular weights in the range 2 to 200 kDa and preferably in the range of 5 to 75 KDa and reacts with sulfhydryl group (see col. 4, lines 12-27); conjugation via N-maleimide linker (see col. 5, line 1 & lines 48-50) and utilize thiol group SH from the side chain of a cysteine amino acid and site specific conjugation to sulfhydryl group (see col. 5, lines 60-65); said reference reaction can be performed simultaneously or sequentially (see col. 8, lines 11-59; and Example 3, cols. 11-14); purification of therapeutic conjugates by hydrophobic interaction chromatography (HIC), size exclusion chromatography (SEC), high performance liquid chromatography (HPLC), anion exchange chromatography (AEX), metal affinity chromatography (MAC; see col. 9, lines 12-20).
The disclosure of Jain et al., (US 8,299,015; prior publication US 2010/0016217 A1 dated 01/21/2010) is silent regarding “Interleukin 2 (IL-2)” and “wherein said IL-2 comprises only one cysteine residue which comprises an accessible sulfhydryl group …” (as in claim 35).
Regarding claim 35, the following reference Liang et al., (The J. Biol. Chem., 1986, Vol. 261(1): 334-337),  provide Teaching, Suggestion and Motivation to skilled artisan to generate PSA therapeutic conjugate comprising interleukin-2 (IL-2) and said reference also provides the structural and functional elements of the instant invention.
Liang et al., (The J. Biol. Chem., 1986, Vol. 261(1): 334-337) teach human IL-2 is a therapeutically important lymphokine that promotes the long-term proliferation of activated T-cells and having immunomodulatory effects and is purified from natural sources and recombinantly produced (Introduction, col.1. page 334; and entire document); said reference also teaches human IL-2 has 3 cysteine residues; cysteines 58 and 105 form an intramolecular disulfide bridge, whereas cysteine 125 has a free sulfhydryl group/comprising an accessible sulfhydryl group in only one cysteine (see Abstract; col. 1, para 2, page 334).     
Therefore, examiner takes the position that a skilled artisan depending on the experimental need, based on the teachings of Liang et al., will be able to modify Jain et al., teaching and combine said teachings to generate a therapeutic PSA-IL-2 conjugate as teaching, suggestion and motivation is provided in the references of Jain et al., and Liang et al.
	Given this extensive teaching in prior art (Jain et al., and Liang et al.,) i.e., “A method of preparing an interleukin 2 (IL-2) conjugate comprising steps of contacting 35, 43, 45-47, 50, 55, 59-62 and 66 herein, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”.
Hence, the above references render claims 35, 43, 45-47, 50, 55, 59-62 and 66 prima facie obvious to one of ordinary skill in the art.  
Therefore, clams 35, 43, 45-47, 50, 55, 59-62 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al., (US 8,299,015; prior publication US 2010/0016217 A1 dated 01/21/2010) and further in view of Liang et al., (The J. Biol. Chem., 1986, Vol. 261(1): 334-337).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 6-7 of Applicants’ REMARKS dated 11/04/2020). 
	Applicants’ argue: “…Claim 34 [sic should read as Claim 35; claim 34 is cancelled] is nonobvious over the cited art because: (i) not all of the claimed elements were not known in the art, (ii) the cited art provides no reasonable expectation of success, and (iii) the claimed method results in an unexpectedly high degree of interleukin 2. Claim 34 [sic should read as Claim 35; claim 34 is cancelled] cannot be obvious over the cited art because the art does not teach or suggest all of the claimed elements. A conclusion of obviousness requires that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. MPEP § 2143.02 (citing sic should read as interleukin 2] used in the reaction has been conjugated to a water-soluble polymer. Therefore, a conclusion of obviousness cannot be supported.

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence from the newly cited references (necessitated by claim amendments) of Jain et al., (US 8,299,015; prior publication US 2010/0016217 A1 dated 01/21/2010) and further in view of Liang et al., (The J. Biol. Chem., 1986, Vol. 261(1): 334-337) including the scientific rationale for modifying the teachings of primary reference Jain et al.,; for details see the body of rejection above. 
Specifically regarding applicants’ argument “(iii) the claimed method results in an unexpectedly high degree of interleukin 2”; examiner would like to state for the record, the specification does not teach or exemplify interleukin-2-PSA conjugate and there is no data in specification to verify and validate applicants’ arguments; specification is limited to the teaching of a single species polysialylation of A1PI (see Examples 15-16, pages 88-89 of specification).
Regarding specific concentration 70% of interleukin 2 comprises a single water-soluble polymer …60% biological activity are also provided/suggested in the combination of references, and examiner also takes the position the following position no data is provided in the specification regarding interleukin-2 and additionally optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 35, 43, 45-47, 50, 55, 59-62 and 66 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary reference (teaching reference).
Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the composition claimed herein and the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness.
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
The instant claims are only granted the priority date of 13/481,260 filed on 05/25/2012 now ABN.
Claim 35 and claims 43, 45-47, 50, 55, 59-62 and 66 depending therefrom are objected, due to various informality.
Claims 43, 55 and 59-62 are rejected under 35 U.S.C. 112, second paragraph.
Claim 45 is rejected under 35 U.S.C. 112, 4th paragraph.
Claims 35, 43, 45-47, 50, 55, 59-62 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al., (US 8,299,015; prior publication US 2010/0016217 A1 dated 01/21/2010) and further in view of Liang et al., (The J. Biol. Chem., 1986, Vol. 261(1): 334-337).
Conclusion
	None of the claims are allowable. Claims 35, 43, 45-47, 50, 55, 59-62 and 66 are rejected/objected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652